Citation Nr: 0601832	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  00-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to in initial evaluation for post traumatic 
stress disorder (PTSD) in excess of 30 percent prior to 
December 8, 2001 and in excess of 70 percent prior to 
November 22, 2004.

2.  Entitlement to in initial evaluation for arthritis of the 
right hip in excess of 10 percent prior to December 1, 2004 
and in excess of 30 percent from December 1, 2004.

3.  Entitlement to in initial evaluation for arthritis of the 
right foot with deformities in excess of 10 percent prior to 
December 1, 2004 and in excess of 30 percent from December 1, 
2004.

4.  Entitlement to in initial evaluation in excess of 20 
percent for arthritis of the right knee.

5.  Entitlement to in initial evaluation for arthritis of the 
lumbar spine, status post fracture, in excess of 10 percent 
prior to December 1, 2004 and in excess of 20 percent from 
December 1, 2004.

6.  Entitlement to in initial evaluation for arthritis of the 
right ankle, status post fracture, in excess of 10 percent 
prior to December 1, 2004 and in excess of 20 percent from 
December 1, 2004.

7.  Entitlement to in initial evaluation in excess of 10 
percent for a right knee disability, status post fracture of 
the right femur.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefits sought on appeal.  
(The veteran subsequent relocated to the jurisdiction of the 
RO in Montgomery, Alabama and his claim file was transferred 
to that RO.)  The veteran, who had active service from 
January 1967 to July 1969, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.


FINDING OF FACT

On July 29, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through the RO, that a withdrawal of this appeal is 
requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In this case, in July 2005 the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) to the RO following a 
January 2005 rating decision.  That rating decision addressed 
all of the veteran's claims on appeal.  In that statement the 
veteran indicated that he had spoken with at counselor at the 
RO stated that "I have agreed with the rating decision of 
Jan. 4, 2004."  He also stated that the blue rating decision 
provided to him was "clear in its evaluations."  However, 
in that statement the veteran also made reference to a July 
2005 letter from the RO that addressed two of the issues on 
appeal and stated that " I see no need to appeal further" 
on those issues.

The Board sought to clarify whether the veteran actually 
desired to withdraw all of the issues on appeal or only the 
two referred to in the RO's July 2005 letter.  In response to 
a December 2005 letter from the Board the veteran stated that 
he did desire to withdraw all of the issues on appeal.

Therefore, the veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


